 

Case 7:20-cv-00066 Document 42. Filed on 07/26/21 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT ~
SOUTHERN DISTRICT OF TEXAS
ADR MEMORANDUM TO CLERK OF COURT

(To be submitted in duplicate
if case settles before ADR or within
{0 days after completion of ADR.)

UNITED STATES OF AMERICA

 

 

 

 

Plaintiff(s) DIVISION MCALLEN
V. CIVIL ACTION NO. 7:20-CV-00066
JOHNNY R. HART AND JENNIFER L. HART, ET AL
Defendant(s)

ADR METHOD: Mediation X Arbitration

Mini-trial Summary Jury Trial
TYPE OF CASE: d

L. Please check one of the following:
The case referred to ADR settled __ did not settle Y e

2. My total fee and expenses were: $1,200.00.
(If you had no fees and expenses, please indicate if the case settled before
‘ADR, OR if the ADR proceeding was conducted on a no-fee basis pursuant
to order of the Court or agreement of the partie¢s.)

 

 

3. Please list names, addresses and telephone numbers of all parties and all
counsel of record:

United States of America, Plaintiff

Mr. Alexander DerGarabedian, Attorney
ASSISTANT UNITED STATES ATTORNEY
1701 West Business Highway 83, Ste. 600
McAllen, Texas 78501

(956) 992-9351 — telephone
alexander.dergarabedian.@usdoj.gov - email

 

Johnny R. Hart and Jennifer L. Hart, et al, Defendant
Mr. Lance A. Kirby, Attorney

JONES, GALLIGAN, KEY & LOZANO, L.L.P.
2300 West Pike Blvd., Ste. 300

Weslaco, Texas 78596

(956) 968-5402 — telephone

lakirby@ igkl.com - email

ADR PROVIDER

Date: 07/20/21 , Name:

SDT X-ADR-5/(Rev. 6-15-93)

 

Signature:

 
     

cot LER OPA ERS

Seve eve

     
          
 
 

LAW OFFICE OF

   
          

FOREVER /
fi Eosr - 6 2021
e700 r a DENHAM JUL 2 a

va te | oh, Uta,

Rac or: Texae > FER Oy “TERN DIST, Of

US Digtvier Coury
At W. Bus. Ww,
_Nonthan u 18901

 
  

  
